PER CURIAM.
The Division of Workers Compensation, Bureau of Crimes Compensation appeals from an order of a deputy commissioner dated October 10, 1980 awarding crimes compensation benefits, attorneys’ fees and costs to appellee, Thelma Cade. The sole issue on appeal is whether the $450.00 cost of deposition may be awarded under Chapter 960, Florida Statutes (Supp.1980).
We find no authority in Chapter 960 for an award of costs of depositions. See, e. g., Goff v. Goff, 368 So.2d 676 (Fla.1st DCA 1979) (costs may not be awarded absent statute or agreement of parties).
Reversed as to the $450.00 award for costs.